DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/09/2020 and 6/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wagoner et al. (US 2014/0015571).
Claims 1, 14, 15 and 18-20; Wagoner et al. disclose an integrated circuit comprising: an insulated gate bipolar transistor (10); a temperature sensor (34); and a protecting driver (20) comprising a gate driver (22) coupled to a gate of the IGBT, a current limiter circuit (fig. 1: 12) coupled to the gate driver, and an overvoltage protection circuit (e.g. fig. 3: loop 26, 78) coupled to the gate of the IGBT, the overvoltage protection circuit comprising a regulation circuit (e.g. a zener diode) configured to regulate a voltage of a collector node of the IGBT to a target collector 
Claims 2 and 16; 6 pin: 24, 26, 28, 38, 40, 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al. in view of Ribarich et al. (US 2013/0277362).
Wagoner et al. disclose the claimed subject matter in regards to claims 1 and 14 supra, except for the integrated circuit being a 3-pin package.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wagoner et al. to include a 3 pin package in order to provide a power converter with overvoltage protection,  high efficiency and small losses in a small package for reduced footprint space as taught by Ribarich et al.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al. in view of Kikuchi (US 20140049867) .
Wagoner et al. disclose the claimed subject matter in regards to claim 1 supra, except for the current limiter circuit comprises a first comparator configured to sense a current flowing through a load path of the IGBT, the first comparator configured to turn off the IGBT when the sensed current is above a predetermined threshold.
Kikuchi teaches a current limiter circuit (OP) that comprises a first comparator (IC1) configured to sense a current flowing through a load path (L1, Q1) of the IGBT (Q1), the first comparator (IC1) configured to turn off the IGBT (Q1) when the sensed current is above a predetermined threshold (see para. [0061], [0062]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Wagoner et al. to include a .

Allowable Subject Matter
Claim 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150280425 Kreuter et al. disclose a power switch device; US 20120146782 Komatsu et al. disclose a drive device for a semiconductor element; US 2005/0146822 Ando et al. disclose a control apparatus for an IGBT; US 8,243,407 Fukami discloses a semiconductor switch control device; US 6,985,343 Mirowski et al. disclose a power management switch; US 4,787,007 Matsumura et al. disclose an output drive circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY L LAXTON/           Primary Examiner, Art Unit 2896                          9/13/2021